Allowance
	Claims 1, 4, 6-10 and 15-18 are patentable. 
The specific limitations of “wherein the foldable housing further comprises a non-conductive portion including a low-permittivity material having a specific permittivity less than 10, the non- conductive portion comprising a first non-conductive portion coupled to the first side member and covering a first boundary portion of the flexible display disposed on the first side of the hinge, and a second non-conductive portion coupled to the second side member and covering a second boundary portion of the flexible display disposed on the second side of the hinge, and -2-JUNG et al.Atty Docket No.: JAR-0912-0240 Appl. No. 16/536,558 Response to OA dated 12/21/2020wherein, in the folded state of the foldable housing, the first non-conductive portion and the second non-conductive portion are configured to face each other.” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Kim et al. (US Publication 2017/0142241) discloses an electronic device comprising: a foldable housing 2200; a flexible display 2201 disposed on the foldable housing, wherein at least a part of the flexible display is configured to be folded; and a frame 302, 303, 304, 305, 306, 307a, 307b and/or 307c (or regions so depicted, See Figures 3A and 22A) (disposed on a boundary portion of the flexible display and coupled to a side member 2211, 2212, 2213 or 2221 of the foldable housing, wherein the side member comprises a conductive portion (paragraph 0382) electrically connected to a communication circuit.  
However, Kim does not explicitly disclose the material of the frame.  Also, Kim does not disclose the specific limitations of Claim 1 as noted above. 

However, Hirakata does not disclose the specific limitations of Claim 1 as noted above. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN S WILSON/Primary Examiner, Art Unit 2841